Citation Nr: 0402788	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-06 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a foot disability, 
to include gout, Tailor's bunion and onychomycosis.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1941 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Regional Office (RO) that granted the veteran's claim for 
service connection for PTSD, and assigned a 10 percent 
initial evaluation, effective from November 29, 2002.  The 
veteran submitted a timely notice of disagreement with the 
assigned rating.  Based on the receipt of additional 
evidence, the RO, by rating action dated in February 2003, 
increased the initial evaluation assigned for PTSD to 30 
percent, effective from November 29, 2002.  The veteran has 
continued to express disagreement with the assigned rating.  

In a March 2003 rating decision, the RO denied the veteran's 
claim for service connection for a foot disability, to 
include gout, Tailor's bunion and onychomycosis.  

The issue of entitlement to an initial evaluation in excess 
of 30 percent for PTSD will be addressed in the REMAND 
following the ORDER section below.  


FINDINGS OF FACT

1.  The veteran's in-service right foot cellulitis and 
paronychia were acute and transitory and resolved without 
residual disability.

2.  A foot disability, to include current diagnoses of gout, 
bilateral Tailor's bunion and onychomycosis, was initially 
demonstrated many years after service, and the competent 
medical evidence fails to establish that it is related to 
service.




CONCLUSION OF LAW

A foot disability, to include gout, bilateral Tailor's bunion 
and onychomycosis, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West. 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000).  See 38 U.S.C.A. § 5103A.

With respect to notice, a December 2002 VA letter to the 
veteran informed him of the evidence necessary to 
substantiate his claim, as well as VA development activity.  
As such, VA's duty to notify has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
advised that he had 30 days in which to send the additional 
evidence to the VA.  The Board observes that a recently 
enacted law permits the VA to render a decision prior to the 
expiration of the time period the veteran was given to submit 
additional evidence.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as post service VA 
and private medical reports.  The veteran has been afforded 
the opportunity for a personal hearing on appeal.  The Board 
has carefully reviewed the veteran's statements and concludes 
that he has not identified any additional pertinent evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.  Accordingly, the Board will adjudicate this claim 
based on the current evidence of record.

Factual background

The service medical records disclose that the veteran was 
hospitalized in August 1943 and reported that he had been 
well until about three weeks earlier.  There was no history 
of trauma.  He related that his right fourth toe became sore, 
pink and hot.  It was very painful with walking.  He stated 
that the dorsum of the right foot progressively began to 
swell and get pink.  An examination revealed that the dorsum 
of the right foot was pink in color and slightly swollen, 
with no lymphatic streaking.  Dorsalis pedis pulses were 
present.  There was some evidence of a chronic low-grade 
epidermophytosis present.  The fourth right toe was swollen 
to about twice its normal size, red, hot and painful.  A pus 
like drainage was also noted at the base of the nail.  The 
pertinent diagnoses were acute cellulitis, non-suppurative, 
dorsum of the right foot, of moderate severity and 
paronychia, acute, of the fourth right toe, cause 
undetermined.  The record indicates that the condition was 
cured at the time of his discharge from the hospital.  The 
veteran was seen for a verruca of the right heel in July 
1945.  It was excised the next month.  The feet were 
evaluated as normal on the separation examination in November 
1945.  It was noted as medical history on the separation 
examination report that the veteran had had athlete's foot in 
June 1943.  

VA outpatient treatment records dated from October 2001 to 
October 2002 have been associated with the claims folder.  
Gout was noted as medical history and a current diagnosis in 
these reports.  

In a statement dated in December 2002, M.S.B., D.O., related 
that she had seen the veteran for a foot examination.  The 
veteran reported that he had done a lot of walking in service 
and had had problems with ingrown toenails.  He stated that 
he had been under the care of a physician during service for 
right foot cellulitis secondary to paronychia.  He also 
described a history of gout for which he was on medication.  
Following an examination, the assessments were gout, Tailor's 
bunion, bilaterally, and onychomycosis.  The examiner noted 
that the veteran's medical record from service had been 
reviewed and commented that his aliments were chronic and not 
likely to improve.  She opined that it was at least as likely 
as not that the veteran's current bilateral foot condition 
could be the result of the chronic insult his feet endured in 
service.  

The veteran was scheduled for a VA examination to assess his 
foot condition, but failed to report for it.

By letter dated in February 2003, the RO contacted Dr. B. and 
asked her to provide the reasons why she believed that the 
veteran's current foot condition is related to service and to 
furnish the basis for her opinion.  No response was received.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The service medical records document that the veteran was 
treated for cellulitis of the right foot and an acute 
paronychia of the right fourth toe in August 1943.  The only 
other treatment he received for any foot condition was in 
July 1945 when he had a verruca excised.  It is significant 
to point out that a clinical evaluation of the feet was 
normal on the separation examination in November 1945.  While 
it was noted on the separation examination that he had had 
athlete's foot in June 1943, even if true, there is no 
objective evidence that it was present at the time of the 
discharge examination.  The service medical records are 
negative for any complaints or findings pertaining to the 
left foot.  The fact remains that there is no clinical 
evidence that the veteran has been treated for any bilateral 
foot condition for many years following his discharge from 
service.  In light of the fact that the veteran's feet were 
normal at separation and for many years thereafter, leads the 
Board to conclude that his in-service foot cellulitis and 
paronychia were acute and transitory and resolved without 
residual disability.  

The record demonstrates that the initial clinical findings of 
gout, bilateral Tailor's bunion, and onychomycosis were many 
years after service.  The Board acknowledges that a private 
physician, purportedly after reviewing the service medical 
records, opined that the veteran's current gout, bilateral 
Tailor's bunion and onychomycosis were related to service.  
In this regard, the Board observes that the service medical 
records do not show treatment for any of these conditions.  
Moreover, when asked to provide a rationale for her opinion, 
Dr. B. did not do so.  Thus, the Board finds this opinion to 
be of lesser probative value than the objective clinical 
evidence of record, to include the contemporaneous service 
medical records.  As such, the preponderance of the evidence 
is against the claim for a foot condition, to include gout, 
bilateral Tailor's bunion and onychomycosis.  


ORDER

Service connection for a foot disability, to include 
currently diagnosed gout, bilateral Tailor's bunion and 
onychomycosis, is denied.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required on his part.

The veteran also asserts that a higher rating is warranted 
for PTSD.  A review of the record shows that the veteran has 
not been afforded a VA psychiatric examination to assess the 
current severity of his service-connected PTSD.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The veteran should be requested to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he has received treatment for 
PTSD since November 2002.  After securing 
the necessary authorizations for release 
of any pertinent information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of the 
manifestations of his PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be 
specified.  The psychiatrist should 
describe how the symptoms of PTSD affect 
the appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
The examiner should assign a GAF score 
and a definition of the numerical code 
assigned in order to comply with the 
requirements of Thurber v. Brown, 5 Vet. 
App. 119 (1993).  All necessary tests 
should be performed.  The entire claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.

3.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



